Citation Nr: 0729304	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  06-32 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to an initial increased disability evaluation 
for bilateral hearing loss, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for bilateral tinnitus and 
granted the veteran's claim of entitlement to service 
connection for bilateral hearing loss and assigned a 10 
percent disability rating.


FINDINGS OF FACT

1.  The veteran's currently diagnosed bilateral tinnitus is 
not the result of a disease or injury in service.

2.  At most, the veteran's bilateral hearing loss is 
productive of Level XI hearing impairment in the right ear 
and Level II hearing impairment in the left ear. 


CONCLUSIONS OF LAW

1.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002 & West Supp. 
2007); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent disabling for bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & West Supp. 2007); 38 
C.F.R. § 4.85, Diagnostic Code 6100, 4.86(a) (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in June 2006 fully satisfied the duty to 
notify provisions pertaining to the veteran's claim for 
service connection for bilateral tinnitus.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & West Supp. 2007); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The June 2006 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-21.  The June 2006 letter also 
provided the veteran with notice of how VA determines 
disability ratings and effective dates, compliant with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal stems, in part, from the original grant of 
service connection for bilateral hearing loss in August 2006, 
and the June 2006 notification letter did not explicitly 
include any information pertaining to the evidence necessary 
to substantiate a claim for a higher rating.  However, once 
service connection is granted, the notice requirements of 
38 U.S.C.A. § 5103(a) are satisfied; no further notice is 
needed should the veteran appeal some aspect of the initial 
grant of service connection.  See Dingess, supra; Cf. Sutton 
v. Nicholson, 20 Vet. App. 419 (compliance with 38 U.S.C.A. 
§ 5103(a) notice was not required in an appeal for an 
increased rating from a pre-VCAA grant of service 
connection); and VAOPGCPREC 8-2003 (Notices of Disagreement 
do not constitute new claims requiring VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue).  
Even if notice requirements do apply in this case, the June 
2006 letter provided the veteran with actual knowledge that 
evidence establishing the severity of his disability was 
required.  In addition to providing the general notice laid 
out in Pelegrini II, the letter told the veteran specifically 
to provide "any treatment records pertinent to your claimed 
conditions, especially those which are recent.  This includes 
reports or statements from doctors, hospitals, laboratories, 
medical facilities, mental health clinics, x-rays, physical 
therapy records, surgical reports, etc.  These should include 
the dates of treatment, findings and diagnoses."  Thus, he 
was aware of exactly what information and evidence was needed 
to show a higher rating was warranted.  Such notice is 
sufficient to satisfy the duty to notify in claims for 
increased ratings.  Cf. Overton v. Nicholson, 20 Vet. App. 
427 (2006) (where the notice of the need for evidence showing 
an increased disability without providing the applicable 
ratings provisions was sufficient for VCAA notice 
requirements).  

The June 2006 letter also delineated the respective 
obligations of the VA and the veteran in obtaining evidence 
pertinent to the claims.  The veteran is also represented by 
a veterans' service organization that assisted him in 
preparing his appeal.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Instead, 
he has identified and submitted additional evidence in 
support of his claims.  See [Notice of disagreement with 
attachment].  See Pelegrini II, at 120-21.  Since service 
connection was granted, and the 10 percent rating was 
assigned effective the date of receipt of claim, there is no 
potential service connection or effective date issue that 
would warrant additional notice.  Dingess, supra.  

The Board finds that the veteran has been provided adequate 
notice as required by the VCAA.  The veteran has continuously 
pursued this claim since his initial filing for service 
connection for bilateral hearing loss in May 2006.  
Accordingly, the Board finds that the veteran has been on 
actual notice of the need to submit all evidence regarding 
his hearing loss disability since May 2006.  


The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim(s).  

The veteran was afforded a VA audiological examination in 
July 2006 to obtain an opinion as to whether his bilateral 
tinnitus and bilateral hearing loss could be directly 
attributed to service.  Further examination or opinion is not 
needed on the tinnitus claim because, at a minimum, there is 
no persuasive and competent evidence that the claimed 
condition may be associated with the veteran's military 
service.  This is discussed in more detail below.  

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected bilateral hearing loss since he was last examined.  
See 38 C.F.R. § 3.327(a) (2006).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The July 2006 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection - Bilateral Tinnitus

The veteran claims that his currently diagnosed bilateral 
tinnitus is the result of a disease or injury in service.  
Specifically, the veteran claims that exposure to engine 
noise as a mechanic and rifle range noise exposure as a 
marksman caused his tinnitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & West 
Supp. 2007).  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2006).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  See 38 
C.F.R. § 3.303(d) (2006). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Review of the veteran's service medical records was 
completely negative for any complaints or treatment for 
bilateral tinnitus.  The veteran did not seek medical 
attention for bilateral tinnitus until September 2005.

A VA audiological note, dated in September 2005, reported the 
veteran's complaints of decreased hearing acuity since a 
car/train accident in 1985.  The veteran stated that he had 
experienced constant ringing in the right ear since 1985.  
See VA treatment note, September 27, 2005.

In support of his claim, the veteran stated that he had 
suffered from constant tinnitus since his accident in 1985, 
but that he had experienced popping in his ears and 
intermittent ringing in the ears since his discharge from 
service.  See Tinnitus questionnaire, May 26, 2006; Notice of 
Disagreement, September 22, 2006.  To support his claim that 
he had experienced continued tinnitus, and that it was not 
the result of the 1985 car accident, the veteran submitted a 
treatment report from Robert Gillespie, M.D., dated in 2001.  
The treatment record stated that the veteran was treated by 
Dr. Gillespie in 1985 for severe burns of both legs and loss 
of all digits on the right foot.  There was no indication 
that the veteran had suffered a head injury.  See Robert 
Gillespie, M.D., private treatment note, May 14, 2001.

The veteran participated in a VA audiological examination in 
July 2006.  The veteran's chief complaints were bilateral 
hearing loss and tinnitus.  The examiner noted that the 
veteran was exposed to engine noise as a mechanic and as a 
marksman on the rifle range.  In the civilian sector, the 
veteran built houses, worked at an ammunition plant and 
worked as a meat cutter.  The veteran reported that he was in 
a car/train accident in 1985 and has had hearing problems and 
tinnitus since that time.  The examiner noted that twice 
during the interview, the veteran stated that tinnitus began 
in 1985 to 1986.  The examiner concluded that it was unlikely 
that the veteran's tinnitus, which was reported to have its 
onset in the 1980's, shortly after his car accident, was 
related to military acoustic trauma.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest 2005 complaints, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing tinnitus complaints, symptoms, or 
findings for almost forty years between the period of active 
duty and the medical reports dated in 2005 is itself evidence 
which tends to show that tinnitus did not have its onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003). 

The only remaining evidence of record consists of the 
veteran's personal statements that his current tinnitus is 
due to noise exposure in service.  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
incurred certain injuries during service or that he 
experienced certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v Derwinski, 2 Vet. App. 
492 (1992).

Although the Board is sympathetic to the difficulties the 
veteran must face with his tinnitus, the fact is that 
tinnitus is not shown until decades after service.  A medical 
professional has stated that tinnitus is not related to 
military noise exposure.  The Board has no choice in these 
circumstances but to deny the claim.  The evidence is not in 
equipoise since the negative opinion carries more weight than 
the veteran's opinion for the reasons detailed above.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
tinnitus must be denied.  See 38 U.S.C.A §5107 (West 2002 & 
West Supp. 2007).




Increased Disability Rating - Bilateral Hearing Loss

The veteran contends that he is entitled to an initial rating 
in excess of 10 percent for his bilateral hearing loss.  For 
the reasons that follow, the Board concludes that an 
increased initial rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  

Generally, the degree of disabilities specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  See 38 
U.S.C.A. § 1155 (West 2002 & West Supp. 2007); 38 C.F.R. § 
4.1 (2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2006).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2006).  However, the 
evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14 
(2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his hearing loss, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
See Fenderson v. West, 12 Vet. App. 119 (1999).
In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38  
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2006). 

On VA audiologic evaluation in July 2006, puretone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
40
35
60
65
75

In July 2006, the right ear had a puretone average of 105 dB 
and a speech recognition score of 0; therefore the right ear 
received a designation of XI.  The left ear had a puretone 
average of 58.75 dB and a speech recognition score of 92; 
therefore the left ear received a designation of II.  The 
point where XI and II intersect on Table VII then reveals the 
disability level for the veteran's hearing loss, which would 
warrant a 10 percent rating.  See 38 C.F.R. § 4.85, Tables VI 
and VII, DC 6100 (2006).

The regulations have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  38 C.F.R. § 4.86(b) indicates that when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, the Roman numeral 
designation for hearing impairment will be chosen from either 
Table VI or Table VIa, whichever results in the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  In this case, the audiometric results 
from the VA examination meet the criteria under § 4.86(a) 
only and only for the right ear.  However, using Table VI or 
Table VIA yields a designation of XI, the highest designation 
possible.  Thus, use of § 4.86(a) does not permit a higher 
evaluation.

The record contains no evidence showing the veteran is 
entitled to a rating in excess of 10 percent at any point 
since the effective date of the grant of service connection; 
therefore no staged ratings are appropriate.  See Fenderson, 
supra.

The Board has considered the veteran's statements regarding 
the impact of his hearing loss on his daily activities.  The 
Board has also considered the VA audiology treatment records.  
As noted above, however, in evaluating service-connected 
hearing loss, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  See Lendenmann, supra.

The Board finds that the 10 percent evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  As such, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002 & West Supp. 2007); see also 
Gilbert, supra.


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


